UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-183 THE HERSHEY COMPANY 100 Crystal A Drive Hershey, PA 17033 Registrant's telephone number:717-534-4200 State of Incorporation IRS Employer Identification No. Delaware 23-0691590 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value – 166,238,647 shares, as of October 19, 2007.Class B Common Stock, $1 par value – 60,811,010 shares, as of October 19, 2007. THE HERSHEY COMPANY INDEX Part I.Financial Information Page Number Item 1.Consolidated Financial Statements (Unaudited) Consolidated Statements of Income Three months ended September 30, 2007 and October 1, 2006 3 Consolidated Statements of Income Nine months ended September 30, 2007 and October 1, 2006 4 Consolidated Balance Sheets September 30, 2007 and December 31, 2006 5 Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and October 1, 2006 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Results of Operations and Financial Condition 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 28 Item 4.Controls and Procedures 28 Part II.Other Information Item 2.Unregistered Sales of Equity Securities and Use Of Proceeds 29 Item 6.Exhibits 29 - 2 - PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Three Months Ended September 30, 2007 October 1, 2006 Net Sales $ 1,399,469 $ 1,416,202 Costs and Expenses: Cost of sales 928,846 870,733 Selling, marketing and administrative 229,809 221,842 Business realignment charge, net 112,043 1,568 Total costs and expenses 1,270,698 1,094,143 Income before Interest and Income Taxes 128,771 322,059 Interest expense, net 33,055 31,835 Income before Income Taxes 95,716 290,224 Provision for income taxes 32,932 105,103 Net Income $ 62,784 $ 185,121 Earnings Per Share - Basic - Class B Common Stock $ .26 $ .73 Earnings Per Share - Diluted - Class B Common Stock $ .26 $ .72 Earnings Per Share - Basic - Common Stock $ .28 $ .81 Earnings Per Share - Diluted - Common Stock $ .27 $ .78 Average Shares Outstanding - Basic - Common Stock 167,165 173,232 Average Shares Outstanding - Basic - Class B Common Stock 60,812 60,816 Average Shares Outstanding - Diluted 230,388 237,681 Cash Dividends Paid per Share: Common Stock $ .2975 $ .2700 Class B Common Stock $ .2678 $ .2425 The accompanying notes are an integral part of these consolidated financial statements. - 3 - THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) For the Nine Months Ended September 30, 2007 October 1, 2006 Net Sales $ 3,604,494 $ 3,607,621 Costs and Expenses: Cost of sales 2,390,402 2,222,175 Selling, marketing and administrative 663,112 660,114 Business realignment charge, net 219,316 9,139 Total costs and expenses 3,272,830 2,891,428 Income before Interest and Income Taxes 331,664 716,193 Interest expense, net 90,523 84,528 Income before Income Taxes 241,141 631,665 Provision for income taxes 81,330 226,176 Net Income $ 159,811 $ 405,489 Earnings Per Share - Basic - Class B Common Stock $ .65 $ 1.58 Earnings Per Share - Diluted - Class B Common Stock $ .65 $ 1.57 Earnings Per Share - Basic - Common Stock $ .72 $ 1.76 Earnings Per Share - Diluted - Common Stock $ .69 $ 1.69 Average Shares Outstanding - Basic - Common Stock 168,444 175,977 Average Shares Outstanding - Basic - Class B Common Stock 60,814 60,817 Average Shares Outstanding - Diluted 232,026 240,326 Cash Dividends Paid per Share: Common Stock $ .8375 $ .7600 Class B Common Stock $ .7528 $ .6825 The accompanying notes are an integral part of these consolidated financial statements. - 4 - THE HERSHEY COMPANY CONSOLIDATED BALANCE SHEETS (in thousands of dollars) ASSETS September 30, 2007 December31, 2006 Current Assets: Cash and cash equivalents $ 41,573 $ 97,141 Accounts receivable - trade 638,312 522,673 Inventories 775,380 648,820 Deferred income taxes 58,067 61,360 Prepaid expenses and other 145,433 87,818 Total current assets 1,658,765 1,417,812 Property, Plant and Equipment, at cost 3,698,313 3,597,756 Less-accumulated depreciation and amortization (2,147,961 ) (1,946,456 ) Net property, plant and equipment 1,550,352 1,651,300 Goodwill 601,017 501,955 Other Intangibles 150,136 140,314 Other Assets 495,307 446,184 Total assets $ 4,455,577 $ 4,157,565 LIABILITIES, MINORITY INTEREST AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 252,276 $ 155,517 Accrued liabilities 482,215 454,023 Accrued income taxes 5,041 — Short-term debt 1,086,098 655,233 Current portion of long-term debt 15,008 188,765 Total current liabilities 1,840,638 1,453,538 Long-term Debt 1,271,658 1,248,128 Other Long-term Liabilities 616,103 486,473 Deferred Income Taxes 171,545 286,003 Total liabilities 3,899,944 3,474,142 Minority Interest 16,284 — Stockholders' Equity: Preferred Stock, shares issued: none in 2007 and 2006 — — Common Stock, shares issued: 299,090,734 in 2007 and 299,085,666 in 2006 299,090 299,085 Class B Common Stock, shares issued: 60,811,010 in 2007 and 60,816,078 in 2006 60,811 60,816 Additional paid-in capital 330,887 298,243 Retained earnings 3,938,695 3,965,415 Treasury-Common Stock shares at cost: 132,875,127 in 2007 and 129,638,183 in 2006 (4,000,719 ) (3,801,947 ) Accumulated other comprehensive loss (89,415 ) (138,189 ) Total stockholders' equity 539,349 683,423 Total liabilities, minority interest, and stockholders' equity $ 4,455,577 $ 4,157,565 The accompanying notes are an integral part of these consolidated balance sheets. - 5 - THE HERSHEY COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) For the Nine Months Ended September 30, 2007 October 1, 2006 Cash Flows Provided from (Used by) Operating Activities Net Income $ 159,811 $ 405,489 Adjustments to Reconcile Net Income to Net Cash Provided from Operations: Depreciation and amortization 227,776 148,726 Stock-based compensation expense, net of tax of $7,181 and $14,596, respectively 12,822 26,174 Excess tax benefits from exercise of stock options (9,804 ) (5,315 ) Deferred income taxes 65,234 19,765 Business realignment initiatives, net of tax of $118,786 and $1,910, respectively 197,876 4,137 Contributions to pension plans (9,285 ) (18,217 ) Changes in assets and liabilities, net of effects from business acquisitions: Accounts receivable - trade (110,415 ) (173,436 ) Inventories (128,561 ) (154,013 ) Accounts payable 91,221 (3,853 ) Other assets and liabilities (181,391 ) (23,104 ) Net Cash Flows Provided from Operating Activities 315,284 226,353 Cash Flows Provided from (Used by) Investing Activities Capital additions (118,204 ) (119,357 ) Capitalized software additions (9,526 ) (10,580 ) Business acquisitions (97,030 ) — Net Cash Flows (Used by) Investing Activities (224,760 ) (129,937 ) Cash Flows Provided from (Used by) Financing Activities Net increase in short-term debt 424,067 20,970 Long-term borrowings — 496,728 Repayment of long-term debt (188,852 ) (176 ) Cash dividends paid (186,531 ) (174,446 ) Exercise of stock options 43,878 26,123 Excess tax benefits from exercise of stock options 9,804 5,315 Repurchase of Common Stock (248,458 ) (490,478 ) Net Cash Flows (Used by) Financing Activities (146,092 ) (115,964 ) Decrease in Cash and Cash Equivalents (55,568 ) (19,548 ) Cash and Cash Equivalents, beginning of period 97,141 67,183 Cash and Cash Equivalents, end of period $ 41,573 $ 47,635 Interest Paid $ 115,974 $ 96,676 Income Taxes Paid $ 145,230 $ 211,997 The accompanying notes are an integral part of these consolidated financial statements. - 6 - THE HERSHEY COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION Our unaudited consolidated financial statements provided in this report include the accounts of the Company and our majority-owned subsidiaries and entities in which we have a controlling financial interest after the elimination of intercompany accounts and transactions.We prepared these statements in accordance with the instructions to Form10-Q.These statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. We included all adjustments (consisting only of normal recurring accruals) which we believe were considered necessary for a fair presentation. We reclassified certain prior year amounts to conform to the 2007 presentation.Operating results for the nine months ended September 30, 2007 may not be indicative of the results that may be expected for the year ending December31,2007, because of the seasonal effects of our business. Items Affecting Comparability Securities and Exchange Commission Staff Accounting Bulletin No. 108, Considering the Effects of Prior Misstatements When Quantifying Misstatements in Current Year Financial Statements (“SAB No. 108”), required companies to change the accounting principle used for evaluating the effect of possible prior year misstatements when quantifying misstatements in current year financial statements. As a result, at December 31, 2006, we changed one of the five criteria of our revenue recognition policy, resulting in a delay in the recognition of revenue on goods in-transit until they are received by our customers. As permitted by SAB No. 108, we adjusted our financial statements for the three-month and nine-month periods ended October 1, 2006 to provide comparability. These adjustments were not material to our results of operations for those periods. For more information, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K. 2. BUSINESS ACQUISITIONS In May 2007, we entered into an agreement with Godrej Beverages and Foods, Ltd., one of India’s largest consumer goods, confectionery and food companies, to manufacture and distribute confectionery products, snacks and beverages across India.Under the agreement, we invested $58.7 million during the second quarter and own a 51% controlling interest. Total liabilities assumed were $60.7 million. Effective in May 2007, this business acquisition was included in our consolidated results, including the related minority interest. Also in May 2007, our Company and Lotte Confectionery Co., LTD., entered into a manufacturing agreement in China that will produce Hershey products and certain Lotte products for the market in China.We invested $18.3 million in the second quarter and $20.0 million in the third quarter of 2007 and own a 44% interest.We are accounting for this investment using the equity method. - 7 - 3.STOCK COMPENSATION PLANS At our annual meeting of stockholders, held April 17, 2007, stockholders approved The Hershey Company Equity and Incentive Compensation Plan (“EICP”).The EICP is an amendment and restatement of our former Key Employee Incentive Plan, a share-based employee incentive compensation plan, and is also a continuation of our Broad Based Stock Option Plan, Broad Based Annual Incentive Plan and Directors’ Compensation Plan.Following its adoption on April 17, 2007, the EICP became the single plan under which grants using shares for compensation and incentive purposes will be made.The following table summarizes our stock compensation costs: For the Three Months Ended For the Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 (in millions of dollars) Total compensation amount charged against income for stock compensation plans, including stock options, performance stock units (“PSUs”) and restricted stock units $7.6 $12.3 $20.0 $41.8 Total income tax benefit recognized in Consolidated Statements of Income for share-based compensation $2.8 $4.5 $7.2 $15.0 The decrease in share-based compensation expense from 2006 to 2007 was primarily associated with lower performance expectations for PSUs and the timing of stock option grants in 2007. Our annual grant of stock options to management level employees, which customarily has occurred in February of each year, was delayed in 2007 pending approval by our stockholders of the EICP at the annual meeting in April 2007. In 2008, we intend to resume our customary February grant schedule. We estimated the fair value of each stock option grant on the date of the grant using a Black-Scholes option-pricing model and the weighted-average assumptions set forth in the following table: For the Nine Months Ended September 30, 2007 October 1, 2006 Dividend yields 2.0 % 1.6 % Expected volatility 19.5 % 23.7 % Risk-free interest rates 4.6 % 4.6 % Expected lives in years 6.6 6.6 Stock Options A summary of the status of our stock options as of September 30, 2007, and the change during 2007 is presented below: For the Nine Months Ended September 30, 2007 Stock Options Shares Weighted- Average Exercise Price Weighted-Average Remaining Contractual Term Outstanding at beginning of the period 13,855,113 $40.29 6.3 years Granted 2,115,225 $54.27 Exercised (1,473,627) $29.81 Forfeited (288,902) $54.52 Outstanding as of September 30, 2007 14,207,809 $43.17 6.4 years Options exercisable as of September 30, 2007 8,487,112 $37.24 5.1 years - 8 - For the Nine Months Ended September 30, 2007 October 1, 2006 Weighted-average fair value of options granted (per share) $ 12.94 $ 15.07 Intrinsic value of options exercised (in millions of dollars) $ 32.2 $ 20.9 As of September 30, 2007, the aggregate intrinsic value of options outstanding was $99.6million and the aggregate intrinsic value of options exercisable was $95.5million. As of September 30, 2007, there was $45.0million of total unrecognized compensation cost related to non-vested stock option compensation arrangements granted under our stock option plans. That cost is expected to be recognized over a weighted-average period of 2.6 years. Performance Stock Units and Restricted Stock Units A summary of the status of our performance stock units and restricted stock units as of September 30, 2007, and the change during 2007 is presented below: Performance Stock Units and Restricted Stock Units For the Nine Months Ended September 30, 2007 Weighted-average grant date fair value for equity awards or market value for liability awards Outstanding at beginning of year 1,075,748 $44.89 Granted 315,899 $51.04 Performance assumption change (235,108) $51.16 Vested (432,457) $47.06 Forfeited (54,358) $50.21 Outstanding as of September 30, 2007 669,724 $39.99 As of September 30, 2007, there was $10.5 million of unrecognized compensation cost relating to non-vested performance stock units and restricted stock units.We expect to recognize that cost over a weighted-average period of 2.6 years. For the Nine Months Ended September 30, 2007 October 1, 2006 Intrinsic value of share-based liabilities paid, combined with the fair value of shares vested (in millions of dollars) $ 21.8 $ 4.2 The lower amount in 2006 was primarily associated with the additional three-year vesting term for performance stock unit grants for the 2003-2005 performance cycle (“2003 grants”) which reduced the number of shares that vested in 2006 compared with 2007.An additional three-year vesting term was imposed on the grant date for the 2003 grants with accelerated vesting for retirement, disability or death.The compensation cost based on grant date fair value for the 2003 grants is being recognized over a period from three to six years. Deferred performance stock units, deferred restricted stock units, and directors’ fees and accumulated dividend amounts representing deferred stock units totaled 728,776 units as of September 30, 2007.Each unit is equivalent to one share of the Company’s Common Stock. No stock appreciation rights were outstanding as of September 30, 2007. For more information on our stock compensation plans, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K and our proxy statement for the 2007 annual meeting of stockholders. - 9 - 4.INTEREST EXPENSE Net interest expense consisted of the following: For the Nine Months Ended September 30, 2007 October 1, 2006 (in thousands of dollars) Interest expense $92,690 $85,800 Interest income (1,919) (1,226) Capitalized interest (248) (46) Interest expense, net $90,523 $84,528 5.BUSINESS REALIGNMENT INITIATIVES In February 2007, we announced a comprehensive, three-year supply chain transformation program (the “2007 business realignment initiatives”).When completed, this program will greatly enhance our manufacturing, sourcing and customer service capabilities, reduce inventories resulting in improvements in working capital and generate significant resources to invest in our growth initiatives.These initiatives include accelerated marketplace momentum within our core U.S. business, creation of innovative new product platforms to meet customer needs and disciplined global expansion.Under the program, which will be implemented in stages over three years, we will significantly increase manufacturing capacity utilization by reducing the number of production lines by more than one-third, outsource production of low value-added items and construct a flexible, cost-effective production facility in Monterrey, Mexico to meet current and emerging marketplace needs.The program will result in a total net reduction of 1,500 positions across our supply chain over the three–year implementation period. The estimated pre-tax cost of the program is from $525 million to $575 million over the next three years.The total includes from $475 million to $525 million in business realignment costs and approximately $50 million in project implementation costs.The costs will be incurred primarily in 2007 and 2008, with approximately $380million to $400million expected in 2007. In July 2005, we announced initiatives intended to advance our value-enhancing strategy (the “2005 business realignment initiatives”).Charges for the 2005 business realignment initiatives were recorded during 2005 and 2006 and the 2005 business realignment initiatives were completed by December 31, 2006. - 10 - Charges (credits) associated with business realignment initiatives recorded during the three-month and nine-month periods ended September 30, 2007 and October 1, 2006 were as follows: For the Three Months Ended For the Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 (in thousands of dollars) Cost of sales 2007 business realignment initiatives $ 37,452 $ – $ 88,618 $ – 2005 business realignment initiatives – – – (1,599 ) Previous business realignment initiatives – – – (1,600 ) Total cost of sales 37,452 – 88,618 (3,199 ) Selling, marketing and administrative 2007 business realignment initiatives 2,395 – 8,728 – 2005 business realignment initiatives – 108 – 108 Total selling, marketing and administrative 2,395 108 8,728 108 Business realignment and assetimpairments, net 2007 business realignment initiatives: Fixed asset impairments and plant closure expenses 8,284 – 48,382 – Employee separation costs 103,759 – 156,618 – Contract termination costs – 14,316 – 2005 business realignment initiatives – 1,568 – 8,626 Previous business realignment initiatives – – – 513 Total business realignment and asset impairments, net 112,043 1,568 219,316 9,139 Total net charges associated with business realignment initiatives $ 151,890 $ 1,676 $ 316,662 $ 6,048 The charge of $37.5 million recorded in cost of sales during the third quarter of 2007 for the 2007 business realignment initiatives related to the accelerated depreciation of fixed assets over a reduced estimated remaining useful life and costs related to inventory reductions.The $2.4 million recorded in selling, marketing and administrative expenses related primarily to project administration.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.Certain real estate with a carrying value of $5.1 million was being held for sale as of September 30, 2007.The employee separation costs included $35.7 million for involuntary terminations at six North American manufacturing facilities which are being closed.The facilities are located in Naugatuck, Connecticut; Reading, Pennsylvania; Oakdale, California; Smiths Falls, Ontario; Montreal, Quebec; and Dartmouth, Nova Scotia.The employee separation costs also included $68.0million for charges relating to pension and other post-retirement benefits curtailments and special termination benefits. Charges (credits) associated with previous business realignment initiatives which began in 2003 and 2001 resulted from the finalization of the sale of certain properties, adjustments to liabilities which had previously been recorded, and the impact of the settlement as to several of the eight former employees who had filed a complaint alleging that the Company had discriminated against them on the basis of age in connection with the 2003 business realignment initiatives.A settlement was reached with the remaining former employees in September 2007.The $1.6 million charge associated with the 2005 business realignment initiatives was related primarily to the U.S. Voluntary Workforce Reduction Program (“VWRP”), in addition to costs for streamlining the Company’s international operations and facility rationalization relating to the closure of the Las Piedras, Puerto Rico plant.The business realignment charge included $.7 million for involuntary terminations. - 11 - The charge of $88.6 million recorded in cost of sales during the first nine months of 2007 for the 2007 business realignment initiatives related to the accelerated depreciation of fixed assets over a reduced estimated remaining useful life and costs related to inventory reductions.The $8.7 million recorded in selling, marketing and administrative expenses related primarily to project administration.In determining the costs related to fixed asset impairments, fair value was estimated based on the expected sales proceeds.The employee separation costs included $59.3million for involuntary terminations and $97.2 million for charges relating to pension and other post-retirement benefits curtailments and special termination benefits. A credit of $1.6 million recorded in cost of sales for the 2005 business realignment initiatives related to higher than expected proceeds from the sale of equipment from the Las Piedras plant.The $8.6million charge associated with the 2005 business realignment initiatives related primarily to the U.S. VWRP, along with costs for streamlining the Company’s international operations and facility rationalization relating to the closure of the Las Piedras plant.The business realignment charge included $3.6 million for involuntary terminations.Charges (credits) associated with previous business realignment initiatives which began in 2003 and 2001 resulted from the finalization of the sale of certain properties, adjustments to liabilities which had previously been recorded, and the impact of the settlement as to several of the eight former employees who had filed a complaint alleging that the Company had discriminated against them on the basis of age in connection with the 2003 business realignment initiatives.A settlement was reached with the remaining former employees in September 2007. The September 30, 2007 liability balance relating to the 2007 business realignment initiatives was $57.3 million for employee separation costs.The September 30, 2007 liability balance relating to the 2005 business realignment initiatives was $5.5 million.During the first nine months of 2007 we made payments against the liabilities recorded for the 2007 and 2005 business realignment initiatives of $3.6 million and $14.2 million, respectively.During the first nine months of 2006 we made total payments of $24.7 million against the liabilities recorded for the 2005 business realignment initiatives. 6.EARNINGS PER SHARE In accordance with Statement of Financial Accounting Standards No. 128, Earnings Per Share, we compute Basic and Diluted Earnings Per Share based on the weighted-average number of shares of the Common Stock and the Class B Common Stock outstanding as follows: For the Three Months Ended For the Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 (in thousands except per share amounts) Net income $ 62,784 $ 185,121 $ 159,811 $ 405,489 Weighted-average shares - Basic Common Stock 167,165 173,232 168,444 175,977 Class B Common Stock 60,812 60,816 60,814 60,817 Total weighted-average shares - Basic 227,977 234,048 229,258 236,794 Effect of dilutive securities: Employee stock options 1,938 2,804 2,224 2,833 Performance and restricted stock units 473 829 544 699 Weighted-average shares - Diluted 230,388 237,681 232,026 240,326 Earnings Per Share - Basic Class B Common Stock $ .26 $ .73 $ .65 $ 1.58 Common Stock $ .28 $ .81 $ .72 $ 1.76 Earnings Per Share - Diluted Class B Common Stock $ .26 $ .72 $ .65 $ 1.57 Common Stock $ .27 $ .78 $ .69 $ 1.69 - 12 - The Class B Common Stock is convertible into Common Stock on a share for share basis at any time. In accordance with proposed Financial Accounting Standards Board (“FASB”) Staff Position No. FAS 128-a, Computational Guidance for Computing Diluted EPS under the Two-Class Method, the calculation of earnings per share-diluted for the Class B Common Stock was performed using the two-class method and the calculation of earnings per share-diluted for the Common Stock was performed using the if-converted method. For the three-month and nine-month periods ended September 30, 2007, 6.8 million stock options were not included in the diluted earnings per share calculation because the effect would have been antidilutive. In the third quarter and first nine months of 2006, 3.7million stock options were not included in the diluted earnings per share calculation because the effect would have been antidilutive. 7.DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES We account for derivative instruments in accordance with Statement of Financial Accounting Standards No.133, Accounting for Derivative Instruments and Hedging Activities, as amended (“SFAS No. 133”).SFAS No. 133 requires us to recognize all derivative instruments at fair value. We classify the derivatives as assets or liabilities on the balance sheet. As of September 30, 2007 and October 1, 2006, all of our derivative instruments were classified as cash flow hedges. Summary of Activity Our cash flow hedging derivative activity during the three months and nine months ended September 30, 2007 and October 1, 2006 was as follows: For the Three Months Ended For the Nine Months Ended September 30, 2007 October 1, 2006 September 30, 2007 October 1, 2006 (in millions of dollars) Net after-tax gains (losses) on cash flow hedging derivatives $(2.5) $(25.3) $2.3 $(11.0) Reclassification adjustment of gains (losses) from accumulated other comprehensive income to income, net of tax 0.6 (2.7) (.4) (4.0) Hedge ineffectiveness gains (losses) recognized in cost of sales, before tax (.7) .1 (.7) 2.0 Net gains and losses on cash flow hedging derivatives were primarily associated with commodities futures contracts in 2007 and with commodities futures contracts and interest rate swap agreements in 2006. Reclassification adjustments from accumulated other comprehensive income (loss) to income related to gains or losses on commodities futures contracts and were reflected in cost of sales.Reclassification adjustments for gains on interest rate swaps were reflected as an adjustment to interest expense. We recognized no components of gains or losses on cash flow hedging derivatives in income due to excluding such components from the hedge effectiveness assessment. The amount of net losses on cash flow hedging derivatives, including foreign exchange forward contracts, interest rate swap agreements and commodities futures contracts, expected to be reclassified into earnings in the next twelve months was approximately $.5 million after tax as of September 30, 2007. This amount was primarily associated with foreign exchange forward contracts. In February 2006, we terminated a forward swap agreement hedging the anticipated execution of $250million of term financing because the transaction was no longer expected to occur by the originally specified time period or within an additional two-month period of time thereafter.A gain of $1.0million was recorded in the first quarter of 2006 as a result of the discontinuance of this cash flow hedge.No other gains or losses on cash flow hedging derivatives were reclassified from accumulated other comprehensive income (loss) into income as a result of the discontinuance of a hedge because it became probable that a hedged forecasted transaction would not occur. - 13 - For more information, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K. 8.COMPREHENSIVE INCOME A summary of the components of comprehensive income (loss) is as follows: For the Three Months Ended September 30, 2007 Pre-Tax Amount Tax (Expense) Benefit After-Tax Amount (in thousands of dollars) Net income $ 62,784 Other comprehensive income (loss): Foreign currency translation adjustments $ 16,738 $ — 16,738 Pension and post-retirement benefit plans (282 ) 111 (171 ) Cash flow hedges: Losses on cash flow hedging derivatives (3,970 ) 1,430 (2,540 ) Reclassification adjustments (987 ) 353 (634 ) Total other comprehensive income $ 11,499 $ 1,894 13,393 Comprehensive income $ 76,177 For the Three Months Ended October 1, 2006 Pre-Tax Amount Tax (Expense) Benefit After-Tax Amount (in thousands of dollars) Net income $ 185,121 Other comprehensive income (loss): Foreign currency translation adjustments $ 2,295 $ — 2,295 Cash flow hedges: Losses on cash flow hedging derivatives (39,603 ) 14,337 (25,266 ) Reclassification adjustments 4,293 (1,554 ) 2,739 Total other comprehensive loss $ (33,015 ) $ 12,783 (20,232 ) Comprehensive income $ 164,889 For the Nine Months Ended September 30, 2007 Pre-Tax Amount Tax (Expense) Benefit After-Tax Amount (in thousands of dollars) Net income $ 159,811 Other comprehensive income (loss): Foreign currency translation adjustments $ 44,056 $ — 44,056 Pension and post-retirement benefit plans 3,438 (1,481 ) 1,957 Cash flow hedges: Gains on cash flow hedging derivatives 3,677 (1,338 ) 2,339 Reclassification adjustments 639 (217 ) 422 Total other comprehensive income $ 51,810 $ (3,036 ) 48,774 Comprehensive income $ 208,585 - 14 - For the Nine Months Ended October 1, 2006 Pre-Tax Amount Tax (Expense) Benefit After-Tax Amount (in thousands of dollars) Net income $ 405,489 Other comprehensive income (loss): Foreign currency translation adjustments $ 10,497 $ — 10,497 Minimum pension liability adjustments 118 (42 ) 76 Cash flow hedges: Losses on cash flow hedging derivatives (17,201 ) 6,202 (10,999 ) Reclassification adjustments 6,330 (2,285 ) 4,045 Total other comprehensive income $ (256 ) $ 3,875 3,619 Comprehensive income $ 409,108 The components of accumulated other comprehensive income (loss) as shown on the Consolidated Balance Sheets are as follows: September 30, 2007 December 31, 2006 (in thousands of dollars) Foreign currency translation adjustments $ 44,021 $ (35 ) Pension and post-retirement benefit plans, net of tax (136,015 ) (137,972 ) Cash flow hedges, net of tax 2,579 (182 ) Total accumulated other comprehensive loss $ (89,415 ) $ (138,189 ) Effective December 31, 2006, we adopted Statement of Financial Accounting Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No.87, 88, 106, and 132 (R) (“SFAS No. 158”).The provisions of SFAS No. 158 require that the funded status of our pension plans and the benefit obligations of our post-retirement benefit plans be recognized in our balance sheet.Appropriate adjustments were made to various assets and liabilities as of December 31, 2006, with an offsetting after-tax effect of $138.0 million recorded as a component of other comprehensive income rather than as an adjustment to the ending balance of accumulated other comprehensive loss. Excluding the impact of the adoption of SFAS No. 158, total other comprehensive income for the year ended December 31, 2006 was $9.1 million after-tax, compared with the reported other comprehensive loss of $128.9 million after-tax.The presentation of other comprehensive income for the year ended December 31, 2006 will be adjusted to exclude the impact of the adoption of SFAS No. 158 in our Annual Report on Form 10-K for the year ending December 31, 2007. 9.INVENTORIES We value the majority of our inventories under the last-in, first-out (“LIFO”) method and the remaining inventories at the lower of first-in, first-out (“FIFO”) cost or market. Inventories were as follows: September 30, 2007 December 31, 2006 (in thousands of dollars) Raw materials $ 240,607 $ 214,335 Goods in process 111,011 94,740 Finished goods 503,909 418,250 Inventories at FIFO 855,527 727,325 Adjustment to LIFO (80,147 ) (78,505 ) Total inventories $ 775,380 $ 648,820 - 15 - The increase in raw material inventories as of September 30, 2007 resulted from the timing of deliveries to support manufacturing requirements, reflecting the seasonality of our business, and higher costs in 2007. The increase in finished goods inventories was primarily associated with seasonal sales patterns, preparation for production line transfers related to the 2007 business realignment initiatives and the introduction of new products. 10.SHORT-TERM DEBT As a source of short-term financing, we utilize commercial paper or bank loans with an original maturity of three months or less. In December 2006, we entered into a five-year unsecured revolving credit agreement. The credit limit is $1.1 billion with an option to borrow an additional $400 million with the concurrence of the lenders. These funds may be used for general corporate purposes. Due to seasonal working capital needs, share repurchases and other business activities, we currently expect borrowings to exceed $1.1 billion from time to time during the next twelve months. In lieu of increasing the borrowing limit under the five-year credit agreement, in August 2007, we entered into a new unsecured revolving short-term credit agreement to borrow up to $300 million. Funds borrowed under the new short-term credit agreement may be used for general corporate purposes, including commercial paper backstop. The agreement will expire in August 2008. These unsecured revolving credit agreements contain certain financial and other covenants, customary representations, warranties, and events of default. As of September30, 2007, we complied with all covenants pertaining to our credit agreements. There were no significant compensating balance agreements that legally restricted these funds. For more information, refer to the consolidated financial statements and notes included in our 2006 Annual Report on Form 10-K. 11.LONG-TERM DEBT In May 2006, we filed a shelf registration statement on Form S-3 that registered an indeterminate amount of debt securities. This registration statement was effective immediately upon filing under Securities and Exchange Commission regulations governing “well-known seasoned issuers” (the "WKSI Registration Statement"). In August 2006, we issued $500million of Notes under the WKSI Registration Statement.Proceeds from the debt issuances and any other offerings under the WKSI Registration Statement may be used for general corporate requirements. These may include reducing existing borrowings, financing capital additions, funding contributions to our pension plans, future business acquisitions and working capital requirements. 12. FINANCIAL INSTRUMENTS The carrying amounts of financial instruments including cash and cash equivalents, accounts receivable, accounts payable and short-term debt approximated fair value as of September 30, 2007 and December 31, 2006, because of the relatively short maturity of these instruments. The carrying value of long-term debt, including the current portion, was $1,286.7million as of September30,2007, compared with a fair value of $1,319.6million, an increase of $32.9 million over the carrying value, based on quoted market prices for the same or similar debt issues. Foreign Exchange Forward Contracts The following table summarizes our foreign exchange activity: September 30, 2007 Contract Amount Primary Currencies (in millions of dollars) Foreign exchange forward contracts to purchase foreign currencies $24.2 British pounds Australiandollars Mexican pesos Euros Foreign exchange forward contracts to sell foreign currencies $85.7 Canadian dollars Brazilian reais Mexican pesos Our foreign exchange forward contracts mature in 2007 and 2008. - 16 - We define the fair value of foreign exchange forward contracts as the amount of the difference between contracted and current market foreign currency exchange rates at the end of the period. On a quarterly basis, we estimate the fair value of foreign exchange forward contracts by obtaining market quotes for future contracts with similar terms, adjusted where necessary for maturity differences. We do not hold or issue financial instruments for trading purposes. The total fair value of our foreign exchange forward contracts included in prepaid expenses and other current assets, accrued liabilities and non-current assets (liabilities), as appropriate, on the Consolidated Balance Sheets were as follows: September 30, 2007 December 31, 2006 (in millions of dollars) Fair value of foreign exchange forward contracts – (liability) asset $ (2.3) $ 1.5 13.INCOME TAXES In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (“FIN No. 48”). FIN No. 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with Statement of Financial Accounting Standards No.109, Accounting for Income Taxes.
